20-2744-cv
Hartford Courant Co. v. Carroll, et al.


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT


                                           August Term 2020

                 (Argued: December 16, 2020             Decided: February 1, 2021)

                                          Docket No. 20-2744-cv


                                HARTFORD COURANT COMPANY, LLC,

                                                        Plaintiff-Appellee,

                                                   v.

PATRICK L. CARROLL, III, in his Official Capacity as Chief Court Administrator of
  the Connecticut Superior Court, ANN-MARGARET ARCHER, in their respective
    Official Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial
District and Geographical Area courts of the Connecticut Superior Court, KAREN
A. BERRIS, in their respective Official Capacities as Chief Clerks and Deputy Chief
 Clerks in the Judicial District and Geographical Area courts of the Connecticut
  Superior Court, ROBERT BURKE, in their respective Official Capacities as Chief
 Clerks and Deputy Chief Clerks in the Judicial District and Geographical Area
courts of the Connecticut Superior Court, ANTONIO D'ADDEO, in their respective
    Official Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial
District and Geographical Area courts of the Connecticut Superior Court, RALPH
 DAGOSTINE, in their respective Official Capacities as Chief Clerks and Deputy
     Chief Clerks in the Judicial District and Geographical Area courts of the
  Connecticut Superior Court, CYNTHIA DEGOURSEY, in their respective Official
 Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial District and
 Geographical Area courts of the Connecticut Superior Court, JILL DRISCOLL, in
 their respective Official Capacities as Chief Clerks and Deputy Chief Clerks in
 the Judicial District and Geographical Area courts of the Connecticut Superior
    Court, CAROLINE FARGEORGE, in their respective Official Capacities as Chief
  Clerks and Deputy Chief Clerks in the Judicial District and Geographical Area
    courts of the Connecticut Superior Court, DAVID S. GAGE, in their respective
     Official Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial
District and Geographical Area courts of the Connecticut Superior Court, ERIC R.
 GROODY, in their respective Official Capacities as Chief Clerks and Deputy Chief
  Clerks in the Judicial District and Geographical Area courts of the Connecticut
  Superior Court, LISA C. GROODY, in their respective Official Capacities as Chief
  Clerks and Deputy Chief Clerks in the Judicial District and Geographical Area
    courts of the Connecticut Superior Court, TAMMY FLUET, in their respective
     Official Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial
     District and Geographical Area courts of the Connecticut Superior Court,
  RICHARD L. HAAS, JR., in their respective Official Capacities as Chief Clerks and
 Deputy Chief Clerks in the Judicial District and Geographical Area courts of the
Connecticut Superior Court, KERRI HALL, in their respective Official Capacities as
  Chief Clerks and Deputy Chief Clerks in the Judicial District and Geographical
     Area courts of the Connecticut Superior Court, WILLIAM M. HOEY, in their
   respective Official Capacities as Chief Clerks and Deputy Chief Clerks in the
Judicial District and Geographical Area courts of the Connecticut Superior Court,
   JUDITH LEE, in their respective Official Capacities as Chief Clerks and Deputy
      Chief Clerks in the Judicial District and Geographical Area courts of the
      Connecticut Superior Court, LAURA A. LEIGH, in their respective Official
  Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial District and
  Geographical Area courts of the Connecticut Superior Court, DEBORA KASZUBA
  NEARY, CARA PARKINSON, in their respective Official Capacities as Chief Clerks
 and Deputy Chief Clerks in the Judicial District and Geographical Area courts of
 the Connecticut Superior Court, BRANDON PELEGANO, in their respective Official
  Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial District and
  Geographical Area courts of the Connecticut Superior Court, GINA PICKETT, in
  their respective Official Capacities as Chief Clerks and Deputy Chief Clerks in
  the Judicial District and Geographical Area courts of the Connecticut Superior
  Court, JAMES QUINN, in their respective Official Capacities as Chief Clerks and
 Deputy Chief Clerks in the Judicial District and Geographical Area courts of the
    Connecticut Superior Court, JENNIFER ROBINSON, in their respective Official
  Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial District and
Geographical Area courts of the Connecticut Superior Court, MARK SHEA, in their



                                        2
   respective Official Capacities as Chief Clerks and Deputy Chief Clerks in the
Judicial District and Geographical Area courts of the Connecticut Superior Court,
 ROY SMITH, JR., in their respective Official Capacities as Chief Clerks and Deputy
      Chief Clerks in the Judicial District and Geographical Area courts of the
   Connecticut Superior Court, GIOVANNI SPENNATO, in their respective Official
  Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial District and
Geographical Area courts of the Connecticut Superior Court, GEOFFREY STOWELL,
 in their respective Official Capacities as Chief Clerks and Deputy Chief Clerks in
  the Judicial District and Geographical Area courts of the Connecticut Superior
    Court, HARALABOS VALASSIS, in their respective Official Capacities as Chief
  Clerks and Deputy Chief Clerks in the Judicial District and Geographical Area
     courts of the Connecticut Superior Court, JULIE VANAM, in their respective
     Official Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial
District and Geographical Area courts of the Connecticut Superior Court, ROBERT
  A. WILOCK, II, in their respective Official Capacities as Chief Clerks and Deputy
      Chief Clerks in the Judicial District and Geographical Area courts of the
     Connecticut Superior Court, BRANDI YANAVICH, in their respective Official
  Capacities as Chief Clerks and Deputy Chief Clerks in the Judicial District and
  Geographical Area courts of the Connecticut Superior Court, MARCI YOUNG, in
  their respective Official Capacities as Chief Clerks and Deputy Chief Clerks in
  the Judicial District and Geographical Area courts of the Connecticut Superior
                                        Court,

                                              Defendants-Appellants.


              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT




Before:      CHIN, BIANCO, AND MENASHI, Circuit Judges.

             Appeal from an order of the United States District Court for the

District of Connecticut (Shea, J.), granting a preliminary injunction in favor of




                                          3
plaintiff-appellee Hartford Courant Company, LLC, and enjoining defendants-

appellants, who are administrators and clerks at the Connecticut Superior Court,

from enforcing a Connecticut statute that mandates automatic sealing of all

judicial records and closure to the public of all court proceedings in criminal

prosecutions of juvenile defendants transferred to the regular criminal docket.

            AFFIRMED.



                         KATIE TOWNSEND, The Reporters Committee for
                               Freedom of the Press, Washington, D.C. (William
                               S. Fish, Jr., Hinckley, Allen & Snyder LLP,
                               Hartford Connecticut, on the brief), for Plaintiff-
                               Appellee.

                         CLARE KINDALL, Solicitor General (Alma Rose Nunley,
                              Michael Skold, Assistant Attorneys General, on
                              the brief), for William Tong, Attorney General,
                              Hartford, Connecticut, for Defendants-Appellants.

                         David A. Shulz, Sara Sampoli (Law Student), and Emily
                              Wang (Law Student), Yale Law School Media
                              Freedom & Information Access Clinic, New
                              Haven, Connecticut, for Amicus Curiae Floyd
                              Abrams Institute For Freedom of Expression, in
                              support of Plaintiff-Appellee.




                                         4
CHIN, Circuit Judge:

             In 2019, the Connecticut state legislature enacted Public Act Number

19-187, now codified as Connecticut General Statute § 46b-127 (the "Act"). The

Act mandated the automatic sealing of all judicial records and the closure to the

public of all court proceedings in cases transferred from the juvenile docket to

the regular criminal docket. Plaintiff-appellee Hartford Courant Company, LLC

(the "Courant") sued, alleging that the Act violated its right of access to judicial

proceedings and records guaranteed by the First Amendment and seeking to

enjoin defendants-appellants ("defendants"), who are administrators and clerks

at the Connecticut Superior Court, from enforcing the Act. The district court

granted the Courant's motion for a preliminary injunction, concluding that the

Act violated the Courant's First Amendment rights. On appeal, defendants

argue that the district court erred in (1) holding that there is a First Amendment

qualified right of access to court records and proceedings in cases transferred

from the juvenile docket to the regular criminal docket, (2) finding that the Act

was not narrowly tailored to serve a compelling state interest, and (3) granting

the preliminary injunction.




                                          5
             As discussed more fully below, we hold that the Courant has a

qualified First Amendment right of access to criminal prosecutions of juveniles in

regular criminal court. We further hold that the Act infringes on that right

because it is not narrowly tailored to serve a compelling state interest.

Accordingly, we agree with the district court that the Act is unconstitutional, and

we AFFIRM the district court's preliminary injunction.

                                  BACKGROUND

I.    Statutory Background

             Connecticut has a detailed statutory scheme governing the

prosecution of juveniles charged with committing crimes. See Conn. Gen. Stat.

§§ 46b-120, et seq. All proceedings concerning "delinquent children" in

Connecticut fall under the jurisdiction of the Connecticut Superior Court's family

division, id. § 46b-121(a)(2)(A), (b)(1), referred to as the "docket for juvenile

matters," id. § 46b-127, or the "juvenile docket," State v. Morales, 694 A.2d 758, 761

(Conn. 1997). Proceedings in cases on the juvenile docket are held in private as

far as is practicable, and the records of those proceedings are sealed to the public.

Conn. Gen. Stat. §§ 46b-122, 46b-124.




                                           6
             Where a child charged is between the age of fifteen and seventeen

and committed a capital felony or certain class A or B felonies, the family

division is required to transfer the case from the juvenile docket to the superior

court's "regular criminal docket." Id. § 46b-127(a)(1). Additionally, on the

recommendation of the prosecutor, the family division in its discretion may

transfer a case from the juvenile docket to the regular criminal docket if the child

charged was fifteen-to-seventeen-years old when he or she committed the

offense, "there is probable cause to believe the child has committed the act," and

"the best interests of the child and the public will not be served by maintaining

the case in the superior court for juvenile matters." Id. § 46b-127(a)(3). 1

Discretionary transfer cases may be transferred back to the juvenile docket if "the

court determines that the programs and services available pursuant to a

proceeding in the superior court for juvenile matters would more appropriately

address the needs of the youth and that the youth and the community would be

better served by treating the youth as a delinquent." Id. § 46b-127(g).




1      Together, these discretionary transfer cases and the automatically transferred
cases are referred to herein as "transferred cases."


                                            7
              Prior to passage of the Act, Connecticut provided that juveniles in

transferred cases "shall stand trial and be sentenced, if convicted, as if such child

were eighteen years of age," subject only to some additional considerations that

the court can take into account during sentencing due to the child's age. Id.

§ 46b-127(d); see id. § 54-91g. But in July 2019, the Connecticut legislature passed

the Act, which left the aforementioned provision in the statute unchanged but

increased confidentiality for transferred cases. 2 Specifically, effective October 1,

2019,

              Any proceeding of any case transferred to the regular
              criminal docket pursuant to this section shall be private
              and shall be conducted in such parts of the courthouse
              or the building in which the court is located that are
              separate and apart from the other parts of the court
              which are then being used for proceedings pertaining to
              adults charged with crimes. Any records of such
              proceedings shall be confidential in the same manner as
              records of cases of juvenile matters are confidential in
              accordance with the provisions of section 46b-124,
              except as provided in subparagraph (B) of this
              subdivision, unless and until the court or jury renders a




2      The Act is titled "An Act Concerning Confidentiality in the Case of a
Discretionary Transfer of a Juvenile's Case to the Regular Criminal Docket and
Implementing the Recommendations of the Juvenile Justice Policy and Oversight
Committee"; by its terms, however, the Act applies to both discretionary and
mandatory transfers, and thus the title's reference only to discretionary cases is a
misnomer.


                                             8
             verdict or a guilty plea is entered in such case on the
             regular criminal docket.


Conn. Gen. Stat. § 46b-127(c)(1)(A). 3 Prior to October 2019, court proceedings

were open and records were available to the public in transferred cases.

             Section 46-124, referenced in the portion of the Act quoted above,

provides that records for cases on the juvenile docket are presumptively sealed.

Id. § 46b-124. Records of delinquency proceedings on the juvenile docket,

however, "may be disclosed upon order of the court to any person who has a

legitimate interest in the information and is identified in such order." Id. § 46b-

124(e). Additionally, if a child commits a capital felony or a class A felony, his or

her name, photograph, and custody status may be disclosed to the public even if

that child is prosecuted on the juvenile docket. Id. § 46b-133(a).

             In addition to the juvenile docket and the regular criminal docket,

there is a subset of cases involving children heard on what is referred to as the

"youthful offender docket." Id. § 54-76c(b). Children charged with felonies other

than class A felonies or certain sex offenses are eligible for transfer to the




3     Subparagraph B as referenced provides that the victim or victims of a crime
committed by a juvenile may have access to that juvenile's court records and
proceedings. Conn. Gen. Stat. § 46b-127(c)(1)(B).


                                           9
youthful offender docket if they have not previously been convicted of a felony

on the criminal docket and have not previously been adjudged a serious juvenile

offender or serious juvenile repeat offender. Id. §§ 54-76b, 76c. Court

proceedings and records are presumptively closed and sealed in youthful

offender proceedings. Id. §§ 54-76h, 76l. A youthful offender determination shall

not be "deemed a conviction." Id. § 54-76k.

II.   Procedural History

             The Courant filed this action on December 11, 2019, and on March

26, 2020, moved for a preliminary injunction prohibiting defendants from sealing

or permitting the sealing of any newly filed judicial records in transferred cases

and ordering the state to unseal all judicial records of transferred cases that had

been sealed pursuant to the Act.

             In an opinion dated July 24, 2020, the district court granted the

Courant's motion for a preliminary injunction. Hartford Courant Co. v. Carroll, 474

F. Supp. 3d 483, 486 (D. Conn. 2020). The district court concluded that the

Courant had "shown a clear and substantial likelihood of success on the merits,"

id. at 505, because the Courant had a qualified First Amendment right to access

court proceedings and records in transferred cases, id. at 496-500, and the Act




                                         10
infringed on that right while not being narrowly tailored to serve a compelling

state interest, id. at 501-06. Accordingly, the district court enjoined defendants

from sealing or permitting the sealing of records in transferred cases and ordered

defendants to unseal all automatically transferred cases that had been sealed

after the Act went into effect. Id. at 507-08. The district court further ordered

that discretionary transfer cases would remain sealed for only thirty days so that

parties in discretionary transferred cases could file a motion to seal or motion to

transfer their cases back to the juvenile docket before those matters became

public, but after that thirty-day period, the records were to be unsealed. Id. at

508.

             On August 18, 2020, prior to the expiration of the thirty-day safe-

harbor period, defendants appealed. That same day, defendants filed a motion

to stay the preliminary injunction and all further proceedings. The district court

denied the motion to stay the preliminary injunction on August 28, 2020, and

denied the motion to stay proceedings on September 4, 2020. Defendants then

filed an emergency motion in our Court for a stay, which we granted as to both

the preliminary injunction and further proceedings in the district court during

the pendency of the appeal.




                                         11
                                    DISCUSSION

             "We review de novo the District Court's legal conclusions in deciding

to grant a motion for a preliminary injunction, but review its ultimate decision to

issue the injunction for abuse of discretion." Yang v. Kosinski, 960 F.3d 119, 127

(2d Cir. 2020) (footnote and internal quotation marks omitted). "A district court

abuses its discretion when it rests its decision on a clearly erroneous finding of

fact or makes an error of law." Citigroup Glob. Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 34 (2d Cir. 2010) (internal quotation

marks omitted).

I.    Applicable Law

             It is well established that there is a qualified "First Amendment right

of access to criminal trials." Globe Newspaper Co. v. Superior Ct. for Norfolk Cnty.,

457 U.S. 596, 604 (1982); see Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 569

(1980) (plurality opinion) ("[H]istorical evidence demonstrates conclusively that

at the time when our organic laws were adopted, criminal trials both here and in

England had long been presumptively open."). The right is "qualified" because it

"may give way in certain cases to other rights or interests, such as the defendant's

right to a fair trial or the government's interest in inhibiting disclosure of




                                          12
sensitive information." Waller v. Georgia, 467 U.S. 39, 45 (1984). But the Supreme

Court has explained that "[s]uch circumstances will be rare," id., and the

"presumption of openness may be overcome only by an overriding interest based

on findings that closure is essential to preserve higher values and is narrowly

tailored to serve that interest," Press-Enter. Co. v. Superior Ct. of Cal. (Press-

Enterprise I), 464 U.S. 501, 510 (1984).

              Defendants do not dispute the existence of this qualified right, but

instead they dispute whether that right extends to criminal trials involving

juveniles whose cases are transferred from the family division to the regular

criminal docket. They argue that the district court erred in holding that the

Courant has a qualified First Amendment right of access to proceedings and

records in transferred cases. They further argue that, even assuming such a right

exists, the statute is narrowly tailored to further Connecticut's interest in

preserving the confidentiality of court records and proceedings pertaining to

juvenile defendants. Finally, they argue that the requirements for the issuance of

a preliminary injunction have not been met.

              Accordingly, we consider (1) whether the Courant has a qualified

First Amendment right of access to court records and proceedings in transferred




                                            13
cases; (2) if so, whether the statute is narrowly tailored to accomplish

Connecticut's interest in preserving the confidentiality of records and

proceedings in question; and (3) whether the district court erred in finding that

the requirements for the issuance of a preliminary injunction were met.

II.    Application

       A.     Right of Access

              "In cases dealing with the claim of a First Amendment right of access

to criminal proceedings," we consider two factors: (1) "whether the place and

process have historically been open to the press and general public," and

(2) "whether public access plays a significant positive role in the functioning of

the particular process in question." Press-Enter. Co. v. Superior Ct. of Cal. (Press-

Enterprise II), 478 U.S. 1, 8 (1986). "These considerations of experience and logic

are, of course, related, for history and experience shape the functioning of

governmental processes. If the particular proceeding in question passes these

tests of experience and logic, a qualified First Amendment right of public access

attaches." Id. at 9.

              Accordingly, we first consider whether the place -- that is, the

regular criminal court -- and the process -- that is, the manner and method in




                                          14
which juveniles are prosecuted on the regular criminal docket -- have historically

been open to the public. We find that they have been. Next, we consider

whether public access to court proceedings and records of juveniles prosecuted

on the regular criminal docket plays a significant positive role in the functioning

of the proceedings. We find that it does.

             (i)    Whether the Place and Process Have Historically Been Open
                    to the Press and General Public

             As the district court properly held, the right of access to court

proceedings and records depends on the nature of the proceeding, not on the

personal characteristics of the litigant. See Press-Enterprise II, 478 U.S. at 8

(considering "place and process," not parties involved). And courts have

consistently held that regular criminal courts are presumptively open to the

public, see, e.g., Globe Newspaper Co., 457 U.S. at 604; Richmond Newspapers, Inc.,

448 U.S. at 569, even where the parties involved in the proceedings are children.

For example, in Globe Newspaper Co. -- where the Court considered a challenge to

a Massachusetts law that excluded observers from criminal proceedings when a

minor victim of a specified sexual offense was testifying -- the Court held that the

law infringed on the plaintiff-newspaper's First Amendment right of access

because criminal trials have "historically . . . been open to the press and general



                                           15
public." 457 U.S. at 598, 605. That the victims who the statute aimed to protect

were minors and may logically have been entitled to greater confidentiality

protections than adult perpetrators did not militate against the "uniform rule of

openness" of criminal proceedings giving rise to First Amendment protection. Id.

at 605.

             In the face of overwhelming case law regarding the openness of

criminal trials, defendants argue that "our approach to juvenile offenders has

evolved greatly over time," Appellants' Br. at 19, and the uniform rule of

openness does not apply to proceedings involving juveniles. But to support this

argument, defendants cite to four cases in which confidentiality protections were

upheld regarding proceedings held on juvenile dockets. See United States v. Three

Juvs., 61 F.3d 86, 86 (1st Cir. 1995) (holding that a federal statutory scheme

"authorizes, but does not mandate, closure of juvenile proceedings" (emphasis

added)); Smith v. Daily Mail Publ'g. Co., 443 U.S. 97, 98 (1979) (considering

"whether a West Virginia statute violates the First and Fourteenth Amendments

of the United States Constitution by making it a crime for a newspaper to

publish, without the written approval of the juvenile court, the name of any youth

charged as a juvenile offender" (emphasis added)); United States v. Under Seal, 853




                                         16
F.3d 706, 713 (4th Cir. 2017) (juvenile delinquency proceeding); In re Gault, 387

U.S. 1, 4 (1967) (juvenile delinquency proceeding), abrogation recognized on other

grounds in Allen v. Illinois, 478 U.S. 364, 372 (1986). Those cases support the

unremarkable assertion that juvenile courts typically proceed in private, but they

do not refute the presumption of openness applicable to regular criminal cases.

In other words, defendants have failed to cite to any authority refuting the

district court's holding or the Courant's contention that criminal proceedings

have historically been open to the press and public, even when juveniles were

involved. See Press-Enterprise II, 478 U.S. at 8.

             The Connecticut statutory scheme further emphasizes this point. A

case is transferred from the family division to the regular criminal court only on

either a finding by a judge that the juvenile in question should be treated like an

adult, Conn. Gen. Stat. § 46b-127(a)(3), or the legislature's determination that

juveniles who commit certain crimes should be treated like adults, id. § 46b-

127(a)(1). Accordingly, many of the considerations supporting confidentiality

are no longer applicable in transferred cases and certainly are not so strong as to

disregard the long-standing tradition of openness of proceedings on the regular

criminal docket.




                                          17
               Regarding "process" -- that is, the manner and method in which

juveniles are prosecuted in regular criminal court -- the Connecticut Supreme

Court has explained that "it is axiomatic that delinquency proceedings in juvenile

court are fundamentally different from criminal proceedings" involving a

juvenile. State v. Ledbetter, 818 A.2d 1, 13 (Conn. 2003). Additionally, the

Connecticut legislature wrote into the law that "[u]pon the effectuation of the

transfer" of a minor's case from the juvenile to the regular criminal docket, "such

child shall stand trial and be sentenced, if convicted, as if such child were

eighteen years of age," subject only to the confidentiality provisions at issue here

and certain considerations that are available to judges when sentencing children.

Conn. Gen. Stat. § 46b-127(d). Accordingly, both the Connecticut high court and

legislature have explicitly stated that the process involved for cases on the

regular criminal docket is not the same as the process used for cases on the

juvenile docket. The former process is the same whether an adult or juvenile is

being tried.

               Defendants' arguments to the contrary are unavailing. Defendants

first argue that because a regular criminal court can transfer a child's case back to

the juvenile or youthful offender docket, juveniles on the criminal docket are




                                         18
subject to different processes than adults. But this argument undercuts

defendants' theory. The statutory scheme provides that on certain showings,

children are eligible for specialized proceedings, id. § 46b-127(g); id. § 54-76c, but

absent those showings, they are subject to the regular criminal docket and the

regular criminal court process.

             Second, defendants argue that a superior court's ability to consider

different and additional factors when sentencing a child shows that juveniles are

unlike adults tried on the regular criminal docket. But flexible sentencing does

not reflect differences in the attendant processes of a criminal proceeding

involving a juvenile as opposed to an adult.

             Accordingly, we agree with the district court that, for cases in

criminal court, even those involving juvenile defendants, the "place and process"

have historically been open to the public.

             (ii)   Whether Public Access Plays a Significant Positive Role in the
                    Functioning of the Particular Process in Question

             Turning to the second factor, we consider "whether public access

plays a significant positive role in the functioning of the particular process in

question." See Press-Enterprise II, 478 U.S. at 8. We find that it does, as it is well

settled that public access plays a positive role in the functioning of criminal



                                           19
proceedings. Richmond Newspapers, Inc., 448 U.S. at 595 (Brennan, J., concurring)

("Secrecy is profoundly inimical to this demonstrative purpose of the trial

process. Open trials assure the public that procedural rights are respected, and

that justice is afforded equally. Closed trials breed suspicion of prejudice and

arbitrariness, which in turn spawns disrespect for law. Public access is essential,

therefore, if trial adjudication is to achieve the objective of maintaining public

confidence in the administration of justice."); see Press-Enterprise I, 464 U.S. at 508

("Openness . . . enhances both the basic fairness of the criminal trial and the

appearance of fairness so essential to public confidence in the system.").

             Defendants do not dispute the importance of public access, but they

contend that logic supports protecting the confidentiality of juveniles because the

interest in protecting children charged with crimes from being stigmatized

"overshadow[s] the countervailing interests" of open access. Appellants' Br. at

43. But as the district court pointed out, "the age of the defendant does not alter

the fundamental nature of the proceeding," and while there is logic to keeping

juveniles' criminal records and proceedings confidential, "whether that right

should prevail over countervailing interests is a separate question" from whether




                                          20
the Courant has a First Amendment right of access. Hartford Courant Co., 474

F. Supp. 3d at 500.

              Accordingly, we hold that the Courant has a qualified First

Amendment right to access records and proceedings in transferred cases.

       B.     Narrow Tailoring

              Even when a First Amendment "right of access attaches, it is not

absolute." Press-Enterprise II, 478 U.S. at 9. "The presumption of openness may

be overcome only by an overriding interest based on findings that closure is

essential to preserve higher values and is narrowly tailored to serve that

interest." Press-Enterprise I, 464 U.S. at 510; see Globe Newspaper Co., 457 U.S. at

606-07 ("Where . . . the State attempts to deny the right of access in order to

inhibit the disclosure of sensitive information, it must be shown that the denial is

necessitated by a compelling governmental interest, and is narrowly tailored to

serve that interest.").

              The district court presumed that defendants had "a compelling

interest in protecting the confidentiality of court records and proceedings

pertaining to juvenile defendants." Hartford Courant Co., 474 F. Supp. 3d at 501.

We too can presume without deciding that defendants have established that they




                                          21
have such an interest, because even so, we agree that the Act is not narrowly

tailored to serve that interest, and we therefore conclude that it violates the

Courant's right of access to the courts.

             Defendants argue that the statute is narrowly tailored to protect

vulnerable children and promote public safety because "there are numerous

ways in which the challenged statute is not a categorical bar on disclosure of

records that other courts have suggested might be unconstitutional." Appellants'

Br. at 43. We disagree and find that the restriction on access is not narrowly

tailored because there is a presumption of confidentiality when it could be the

other way around: the state could serve its interest by retaining a presumption

of openness once a case is transferred to the regular criminal docket, such that

the presumption is overcome only if the court makes findings on the record to

the effect that the need for confidentiality outweighs the public's interest in open

proceedings.

             Globe Newspaper Co. is instructive. There, the Court held that

"safeguarding the physical and psychological well-being of a minor" is a

compelling state interest, "[b]ut as compelling as that interest is, it does not

justify a mandatory closure rule, for it is clear that the circumstances of the




                                           22
particular case may affect the significance of the interest." 457 U.S. at 607-08. The

Court added that "[a] trial court can determine on a case-by-case basis whether

closure is necessary to protect the welfare of a minor victim" and that the

                [compelling state] interest could be served just as well
                by requiring the trial court to determine on a case-by-
                case basis whether the State's legitimate concern for the
                well-being of the minor victim necessitates closure.
                Such an approach ensures that the constitutional right
                of the press and public to gain access to criminal trials
                will not be restricted except where necessary to protect
                the State's interest.

Id. at 608-09. Similarly, in Press-Enterprise II, the Court made clear that where "a

qualified First Amendment right of access attaches" to court proceedings, "the

proceedings cannot be closed unless specific, on the record findings are made

demonstrating that 'closure is essential to preserve higher values and is narrowly

tailored to serve that interest.'" 478 U.S. at 13-14 (quoting Press-Enterprise I, 464

U.S. at 510).

                While the Supreme Court's cases are not entirely on point, their

holdings logically apply here. Connecticut's interest in protecting juveniles will

be sufficiently served if there is a presumption of openness that can be reviewed

on a case-by-cases basis. Indeed, defendants have offered no explanation as to

why this would not adequately serve the state's interest in protecting juveniles



                                           23
from the stigma of being criminally tried. Meanwhile, the Courant provided a

number of examples, including the prosecution of Michael Skakel, that illustrate

why the Act is not narrowly tailored. As of December 2019, Mr. Skakel was fifty-

nine-years old, but under the Act, the records and proceedings in his case are

mandatorily sealed because, despite being forty when he was charged, he

committed his alleged offense at the age of fifteen. The need to protect the

confidentiality of juveniles is not implicated by Mr. Skakel's case, and yet the

statute's broad scope reaches him, in a case of great public interest. We need not

strain ourselves to think of other examples where the statute would broadly

overreach. For instance, gang prosecutions involving juveniles are not

uncommon, and under the Act, Connecticut courts would be required to conduct

numerous secret jury trials, where, given the seriousness of the crimes usually

involved, the risk of unfair stigma does not seem to be outweighed by the

substantial public interest in disclosure.

             Further, even with the confidentiality provisions at issue in place,

there are instances in which a juvenile's information is released to the public. If a

child commits a capital felony or a class A felony, his or her name, photograph,

and custody status may be disclosed to the public even if that child is prosecuted




                                         24
on the juvenile docket. Conn. Gen. Stat. § 46b-133(a). Moreover, the

confidentiality provisions applied to transferred cases fall away on a verdict

(including acquittal) or a guilty plea. Id. § 46b-127(c)(1)(A). Accordingly, the

state's interest in protecting children from stigmatization is inconsistently met

under the current regime, as numerous juveniles -- tried on both the juvenile and

criminal dockets -- including those who are eventually acquitted, are publicly

identified. A more narrowly tailored approach -- with a presumption of

openness but the availability of confidentiality upon a showing of necessity --

would better balance the public's right of access against the dangers of

stigmatizing juveniles by providing fuller protection when necessary.

             Finally, to the extent defendants argue that the Act is narrowly

tailored because district courts are permitted to order the disclosure of

confidential records to any person with a legitimate interest in the case, that

argument is unavailing. Because the Act seals the docket sheets of transferred

cases, members of the press and public, like the Courant, would not even know

of the existence of those cases, and therefore they would not know of the need to

request access. Defendants fail to address this point, let alone explain how a




                                         25
potential avenue for disclosure should be considered available if members of the

press or public would have no means to use it.

              Accordingly, we hold that the Act is not narrowly tailored to serve a

compelling state interest.4

       C.     Preliminary Injunction

              "A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and

that an injunction is in the public interest." N.Y. Progress & Prot. PAC v. Walsh,

733 F.3d 483, 486 (2d Cir. 2013) (internal quotation marks omitted). "A plaintiff


4        That the Act allows for disclosure of juvenile records upon a verdict or guilty
plea does not change the analysis here. We hold that the Act is not narrowly tailored
because a rebuttable presumption of openness adequately serves the state's interest, and
thus any presumption of confidentiality or closure, even if only until a verdict or guilty
plea, is not sufficiently narrow. Moreover, we note that contemporaneous access to
trials, rather than a review of the record following the trial, is an important component
to ensuring the proper functioning of the criminal justice system. See Richmond
Newspapers, Inc., 448 U.S. at 592 (Brennan, J., concurring) ("[O]pen trials are bulwarks of
our free and democratic government: public access to court proceedings is one of the
numerous 'checks and balances' of our system, because 'contemporaneous review in the
forum of public opinion is an effective restraint on possible abuse of judicial power."'
(emphasis added) (quoting In re Oliver, 333 U.S. 257, 270 (1948))). We have deemed "the
media's and the public's qualified right of access to judicial documents" in court
proceedings as "derived from or a necessary corollary of the capacity to attend the . . .
proceedings," Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 93 (2d Cir. 2004).
Accordingly, the disclosure of records after proceedings have concluded is insufficient
to show that the Act is narrowly tailored to serve a compelling state interest.


                                            26
who seeks a preliminary injunction that will alter the status quo," as is the case

here, "must demonstrate a substantial likelihood of success on the merits." Id.

(emphasis added) (internal quotation marks omitted).

             Defendants argue that the district court erred in granting a

preliminary injunction because the Courant failed to show a substantial

likelihood of success on the merits, without which there was no basis to grant a

preliminary injunction. Specifically, defendants argue that because no court has

squarely ruled on this issue before, it cannot be said that the Courant has a

substantial likelihood of success. But that argument would mean that no litigant

could ever obtain a preliminary injunction unless a court has previously ruled on

the exact issue raised, which is not the case, and certainly defendants have not

offered any authority to that end. In any event, as discussed above, the Courant

has a qualified First Amendment right of access that was violated by an overly

broad statute, and therefore the Courant has established a substantial likelihood

of success on the merits. By doing so, the Courant also established that absent

the injunction, it would continue to suffer irreparable harm. See Bery v. City of

New York, 97 F.3d 689, 693 (2d Cir. 1996) ("Violations of First Amendment rights

are commonly considered irreparable injuries for the purposes of a preliminary




                                         27
injunction."); Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984) ("When an alleged

deprivation of a constitutional right is involved, most courts hold that no further

showing of irreparable injury is necessary." (internal quotation marks omitted)).

             In addition to considering the Courant's likelihood of success on the

merits and risk of irreparable harm -- both of which the Courant has established

-- "we must 'balance the equities' by 'explor[ing] the relative harms to applicant

and respondent, as well as the interests of the public at large.'" Trump v. Int'l

Refugee Assistance Project, 137 S. Ct. 2080, 2089 (2017) (Thomas, J., concurring)

(alteration in original) (quoting Barnes v. E-Sys., Inc. Grp. Hosp. Med. & Surgical

Ins. Plan, 501 U.S. 1301, 1304-05 (1991)); see Nken v. Holder, 556 U.S. 418, 435 (2009)

(balance-of-equities and public-interest factors "merge when the Government is

the opposing party"). Because "securing First Amendment rights is in the public

interest," Walsh, 733 F.3d at 488, we find that the Courant has shown that all four

requirements for a preliminary injunction have been met, and accordingly, the

district court did not abuse its discretion in granting one here.

                                   CONCLUSION

             For the reasons set forth above, the district court's order is

AFFIRMED, and our stay is lifted.




                                          28